MEMORANDUM DECISION
                                                                             FILED
Pursuant to Ind. Appellate Rule 65(D), this                             Feb 28 2018, 9:11 am
Memorandum Decision shall not be regarded as
                                                                             CLERK
precedent or cited before any court except for the                       Indiana Supreme Court
                                                                            Court of Appeals
purpose of establishing the defense of res judicata,                          and Tax Court
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Joseph P. Hunter                                          Curtis T. Hill, Jr.
Muncie, Indiana                                           Attorney General of Indiana

                                                          Caroline G. Templeton
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana


                                             IN THE
    COURT OF APPEALS OF INDIANA

Jason Garmon,                                            February 28, 2018

Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A05-1707-CR-1742
        v.                                               Appeal from the Delaware Circuit
                                                         Court.
                                                         The Honorable Thomas A. Cannon,
State of Indiana,                                        Jr., Judge.
Appellee-Plaintiff.                                      Trial Court Cause No.
                                                         18C05-1601-F3-3




Friedlander, Senior Judge




Court of Appeals of Indiana | Memorandum Decision 18A05-1707-CR-1742 | February 28, 2018         Page 1 of 12
[1]   Jason Garmon appeals his three convictions of robbery while armed with a
                                                    1
      deadly weapon, all Level 3 felonies. We affirm.


[2]   On November 21, 2015, a person later identified as Garmon entered a liquor

      store in Delaware County. He wore a black shirt and pants, gloves, and a black

      mask, and he brandished a handgun. Garmon pointed the gun at Amy

      Sanders, a customer, and ordered her to get on the ground. Next, he walked

      over to Rachel Penrod, the cashier, and pointed the gun at the back of her head.

      Garmon ordered her to open the cash register and then took the contents, about

      $500. He also took Sanders’ and Penrod’s cell phones and told them that if

      they called the police, he would know and he would come back and kill them.

      Garmon left the store, and security cameras showed him driving away in a

      Chevrolet Malibu. The police later found Sanders’ phone by the side of a road

      leading out of town.


[3]   On November 23, 2015, Krista Altland and several coworkers were at work at a

      bank in Delaware County. A person later identified as Garmon entered the

      bank. He was wearing sunglasses and had bandages on his face and hands to

      conceal his identity. Garmon approached Altland’s teller station and quietly

      told her, “he wanted fifteen thousand dollars or he was going to blow [her]

      f*****g head off.” Tr. Vol. I, p. 221. He also told her he had a gun. Garmon

      further ordered Altland not to give him any dye packs or use other surreptitious




      1
          Ind. Code § 35-42-5-1 (2014).


      Court of Appeals of Indiana | Memorandum Decision 18A05-1707-CR-1742 | February 28, 2018   Page 2 of 12
      means to track the money. She gave him all the cash to which she had access,

      except for the bait money that had trackable serial numbers. Garmon fled with

      $7,859, and Altland notified her coworkers she had been robbed.


[4]   The Delaware County Sheriff’s Office reached out to neighboring law

      enforcement organizations seeking help in identifying the person who robbed

      the liquor store and the bank. Those other agencies were investigating robberies

      that happened in their own jurisdictions around the same time as the Delaware

      County robberies. The sheriff’s request for help eventually reached parole agent

      James Bennett, who looked at photos of the robber and recognized him as

      Garmon, a parolee under his supervision. After speaking with police officers,

      Bennett arranged to encounter Garmon on a street. Garmon was driving a

      Chevrolet Malibu that matched the one that was used in the liquor store

      robbery. Bennett instructed him to go to the local community corrections office

      for an impromptu meeting.


[5]   During the meeting, Garmon admitted to Bennett that he had recently used

      marijuana, and Bennett handcuffed him. Bennett looked in Garmon’s car and

      found marijuana and clothing that he thought the robber had worn.


[6]   Police officers took Garmon into custody and obtained search warrants for the

      car, for two Blackford County addresses where Garmon had recently lived, and

      for Garmon’s clothing. They found items in the car that belonged to Garmon

      and to his significant other, Amanda Jordan. They also found a black mask

      and black pants that matched those worn by the liquor store robber.


      Court of Appeals of Indiana | Memorandum Decision 18A05-1707-CR-1742 | February 28, 2018   Page 3 of 12
[7]    Next, the officers went to one of the addresses identified in the search warrants.

       Garmon, Jordan, and Jordan’s daughter lived there. An officer found a plastic

       bag containing $1826.36 hidden in the kitchen ceiling. The officers brought

       Jordan to the house from her place of employment and questioned her.


[8]    The officers found a torn-up note in Garmon’s clothes. They pieced it together

       and determined Garmon had written it to Jordan. It stated, “Amanda, If youre

       [sic] reading this things went wrong. Im [sic] sorry, it was all for us! I Love

       you forever, Jason.” Tr. Ex. Vol., State’s Ex. 35.


[9]    Later in the day on December 8, 2015, two officers questioned Garmon at the

       Blackford County Sheriff’s Office. We will discuss the recorded interrogation

       in more detail below, but during questioning Garmon admitted to robbing the

       liquor store and the bank, among other crimes. He provided details about the

       robberies that had not been released to the public.


[10]   The State charged Garmon with three counts of robbery while armed with a

       deadly weapon, all Level 3 felonies, for his acts involving Sanders, Penrod, and

       Altland. Garmon filed a motion to suppress his statements from the December

       8, 2015 interrogation. The trial court denied the motion after a hearing.


[11]   Prior to trial, Garmon filed a motion in limine asking that the recording of the

       December 8, 2015 interrogation be redacted to prevent the jury from hearing

       about crimes he allegedly committed in other counties. He further requested

       that the State’s witnesses be forbidden from referencing other crimes in their

       trial testimony. Next, the State filed a Notice of Reliance on Other Crimes,

       Court of Appeals of Indiana | Memorandum Decision 18A05-1707-CR-1742 | February 28, 2018   Page 4 of 12
       Wrongs, or Acts Pursuant to Indiana Rule of Evidence 404(b), explaining that

       it intended to present evidence that: (1) Garmon was on parole when he

       committed the robberies at issue in this case; and (2) the officers investigating

       the robberies were investigating other crimes and used evidence from those

       crimes to identify Garmon as the culprit for the robberies at issue here. The

       State claimed it intended to use this evidence to prove the identity of the robber,

       among other purposes. The State further filed a redacted transcript of

       Garmon’s December 8, 2015 interrogation, agreeing to omit details about

       Garmon’s release from prison and the other crimes he committed during this

       period.


[12]   The trial court approved the State’s redacted version of the interrogation for

       submission to the jury. Further, the court denied Garmon’s motion in limine,

       determining the State’s witnesses would be allowed to testify about Garmon’s

       other crimes or wrongs if offered for purposes such as motive, opportunity,

       intent, preparation, plan or identity.


[13]   The case was tried to a jury, which determined Garmon was guilty as charged.

       The court imposed a sentence, and this appeal followed.


[14]   Garmon raises two issues, which we restate as:

               1. Whether the trial court erred in admitting into evidence the
                  recording of Garmon’s December 8, 2015 interrogation; and

               2. Whether the trial court erred in admitting evidence of
                  Garmon’s other crimes or wrongs.



       Court of Appeals of Indiana | Memorandum Decision 18A05-1707-CR-1742 | February 28, 2018   Page 5 of 12
[15]   Questions regarding the admission of evidence are within the sound discretion

       of the trial court, and we review the court’s decision only for an abuse of that

       discretion. Williams v. State, 997 N.E.2d 1154 (Ind. Ct. App. 2013).


                                                         1.
[16]   Garmon first claims the trial court should not have admitted into evidence the

       recording of his December 8, 2015 interrogation because the incriminating

       statements he made during questioning were the result of coercive police

       misconduct. Specifically, Garmon argues the interviewing officers threatened

       to arrest his significant other, Amanda Jordan, unless he admitted to

       committing the robberies.


[17]   When a defendant challenges the admissibility of a confession, the State must

       prove beyond a reasonable doubt that the confession was given voluntarily.

       Henry v. State, 738 N.E.2d 663 (Ind. 2000). We consider the totality of the

       circumstances, including the length of the interrogation, its location, its

       continuity, the defendant’s maturity, education, physical condition, and mental

       health. Williams, 997 N.E.3d 1154. We also consider evidence of inducement

       by way of violence, threats, promises, or other improper influences. Henry, 738

       N.E.2nd 663. We do not reweigh the evidence. Luckhart v. State, 736 N.E.2d

       227 (Ind. 2000).


[18]   In this case, two officers questioned Garmon for ninety minutes in an interview

       room at the Blackford County Sheriff’s Office. Other officers observed from a

       neighboring room, and the interrogation was recorded. The arresting officer

       Court of Appeals of Indiana | Memorandum Decision 18A05-1707-CR-1742 | February 28, 2018   Page 6 of 12
       had informed Garmon of his Miranda rights while taking him into custody, and

       at the beginning of the interrogation the officer read him his rights again.

       Garmon read and signed a form informing him of his rights, including an

       acknowledgement that no pressure could be used against him. The officers

       promptly brought Garmon water when he said he was thirsty.


[19]   At the time of the interrogation, Garmon was in his mid-thirties and had

       completed his GED. He does not argue that he was experiencing any physical

       or mental medical challenges that would have rendered him unable to assert his

       constitutional rights.


[20]   The crux of the dispute is whether the police unfairly overcame Garmon’s will

       by threatening to arrest Jordan. In 1971, the Indiana Supreme Court

       determined a confession was involuntary where the police told a defendant that

       his wife was also “a prime suspect” in a series of burglaries and that they would

       arrest her if the defendant did not confess. Hall v. State, 255 Ind. 606, 610, 266

       N.E.2d 16, 19 (Ind. 1971). Similarly, in Storey v. State, 830 N.E.2d 1011 (Ind.

       Ct. App. 2005), a panel of this Court deemed Storey’s confession to be invalid

       after the arresting officer repeatedly threatened to arrest Storey’s wife, who the

       officer believed had been involved in the crime at issue. This Court has stated

       that to prove that a confession was involuntary due to police threats against an

       accused’s family, “the defendant must present evidence of direct threats made

       by the police.” Cain v. State, 594 N.E.2d 835, 840 (Ind. Ct. App. 1992), clarified

       on reh’g, 599 N.E.2d 625 (Ind. Ct. App. 1992).



       Court of Appeals of Indiana | Memorandum Decision 18A05-1707-CR-1742 | February 28, 2018   Page 7 of 12
[21]   In the current case, neither of the officers who questioned Garmon threatened

       to arrest Jordan. To the contrary, they simply asked Garmon if Jordan had

       anything to do with the robberies, explaining that they found evidence in a

       location to which she had access, specifically the house. One of the officers

       further told Garmon that he wanted to believe Jordan was not involved.

       Garmon repeatedly and strongly denied that Jordan knew about the robberies

       or was involved in them. He asked the officers about Jordan’s current

       whereabouts, and the officers reassured him that she was at home and was not

       in custody.


[22]   In addition, during the ninety-minute interrogation the officers and Garmon

       discussed many topics, not just Jordan. They spent a great deal of time

       discussing the details of the two robberies and several other crimes that Garmon

       allegedly committed during the same period. They also discussed Garmon’s

       concerns that his family would cut off contact with him due to his criminal acts.


[23]   Considering the circumstances of the interrogation, including its relatively short

       duration, the breadth of topics discussed, Garmon’s physical and mental

       condition, the officers’ advisement of Garmon’s rights, and most importantly

       the absence of a direct threat by police to arrest Jordan if Garmon did not

       confess, we conclude Garmon’s incriminating statements were voluntary. The

       trial court did not abuse its discretion in admitting the interrogation into

       evidence at trial.




       Court of Appeals of Indiana | Memorandum Decision 18A05-1707-CR-1742 | February 28, 2018   Page 8 of 12
                                                         2.
[24]   For his second claim of error, Garmon argues the trial court erred in admitting

       evidence of his prior crimes or other wrongs because that evidence unduly

       prejudiced the jury against him.


[25]   “Evidence of a crime, wrong, or other act is not admissible to prove a person’s

       character in order to show that on a particular occasion the person acted in

       accordance with the character.” Ind. Evidence Rule 404(b)(1). This rule

       protects against the improper inference that if the defendant acted badly in the

       past, the defendant’s present, charged actions merely conform with those past

       bad acts. Erickson v. State, 72 N.E.3d 965 (Ind. Ct. App. 2017) (quotation

       omitted), trans. denied.


[26]   On the other hand, evidence that a person committed a past crime, wrong, or

       other act “may be admissible for another purpose, such as proving motive,

       opportunity, intent, preparation, plan, knowledge, identity, absence of mistake,

       or lack of accident.” Ind. Evidence Rule 404(b)(2). Even if such evidence is

       admissible for the purposes set forth in Rule 404(b)(2), the evidence may still be

       excluded if “its probative value is substantially outweighed by a danger . . . of

       undue prejudice.” Ind. Evid. Rule 403. The trial court has wide latitude in

       weighing the probative value of the evidence against the possible prejudice.

       Prairie v. State, 914 N.E.2d 294 (Ind. Ct. App. 2009).


[27]   Here, Garmon claims the trial court should not have admitted testimony from

       parole agent James Bennett or Chief Deputy James Heflin of the Blackford

       Court of Appeals of Indiana | Memorandum Decision 18A05-1707-CR-1742 | February 28, 2018   Page 9 of 12
       County Sheriff’s Office as to the following prior (or concurrent) crimes, wrongs

       or acts: (1) Garmon had recently been released from prison and was on parole

       under Bennett’s supervision; (2) officers from several different counties and the

       State Police were investigating Garmon for robberies in different jurisdictions;

       (3) Chief Deputy Heflin knew Garmon from a prior job as a correctional officer

       in the Blackford County Jail; (4) marijuana was found in Garmon’s car on the

       day of his arrest; and (5) Bennett recognized Garmon from a photograph

       provided by the Blackford County Sheriff’s Department.


[28]   The State argues this evidence was relevant and admissible to prove Garmon’s

       identity as the robber of the liquor store and bank. We agree. During cross-

       examination of the State’s first witness, Town Marshal Jonathon Snodgrass,

       Garmon questioned whether the State had collected DNA or fingerprint

       evidence from the crime scenes. He also questioned whether the money that

       was found in Garmon’s house could be traced to the bank and whether the car

       he was driving on the day of his arrest was the same car that was used in the

       liquor store robbery. The identity of the robber was at issue.


[29]   The State’s witnesses, in the course of describing how they identified Garmon,

       were inevitably required to explain that multiple law enforcement agencies were

       investigating concurrent crimes in multiple jurisdictions. It was also necessary

       to discuss how Bennett knew Garmon and was authorized by law to order him

       to attend a meeting, take him into custody, and search his car. We conclude

       the evidence was relevant and probative to show identity. See Byers v. State, 709



       Court of Appeals of Indiana | Memorandum Decision 18A05-1707-CR-1742 | February 28, 2018   Page 10 of 12
       N.E.2d 1024 (Ind. 1999) (the circumstances of Byers’ prior arrest were relevant

       to establish he was the person who committed the crimes at issue).


[30]   Next, we agree with the trial court that the probative value of Garmon’s prior

       acts was not substantially outweighed by the danger of undue prejudice. The

       evidence of the extensive police investigation was crucial to explain how

       Garmon was identified. Further, the trial court limited the information the jury

       heard about the other crimes and the reason Garmon had been in prison. In

       addition, the court gave identical limiting instructions to the jury after Chief

       Deputy Heflin and Bennett testified, explaining that those witnesses provided

       evidence that Garmon may have been involved in “other crimes, wrongful

       conduct, or bad acts other than those charged in the information.” Tr. Vol. I, p.

       248, Tr. Vol. II, p. 29. The court told the jury that the evidence was relevant

       only for the issues of “identity and/or motive” and should be considered only

       for those purposes. Id. The trial court repeated the limiting instruction in its

       final jury instructions. We presume that the jury follows the trial court’s

       instructions. Harris v. State, 824 N.E.2d 432 (Ind. Ct. App. 2005). The court

       did not abuse its discretion in admitting those portions of Bennett and Chief

       Deputy Heflin’s testimony.


[31]   Even if the trial court had abused its discretion in admitting evidence of prior

       wrongs or acts under Evidence Rule 404(b), we reverse only if the erroneous

       admission of evidence affects a defendant’s substantial rights. Stettler v. State, 70

       N.E.3d 874 (Ind. Ct. App. 2017), trans. denied. The jury heard Garmon’s

       detailed confession to the robberies and was provided with ample corroborating

       Court of Appeals of Indiana | Memorandum Decision 18A05-1707-CR-1742 | February 28, 2018   Page 11 of 12
       evidence, including that on the day of his arrest he was driving a car identical to

       that used by the liquor store robber, that the car contained clothing that was

       worn during one of the robberies, and that the police found a moderate sum of

       money concealed in Garmon’s house. Any error in the admission of Garmon’s

       prior wrongs or acts would have been harmless.


[32]   For the reasons stated above, we affirm the judgment of the trial court.


[33]   Judgment affirmed.


       May, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A05-1707-CR-1742 | February 28, 2018   Page 12 of 12